979 F.2d 851
142 L.R.R.M. (BNA) 2384
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.NATIONAL LABOR RELATIONS BOARD, Petitioner,v.John SAWULSKI, d/b/a Midwest Mechanical Systems, a SoleProprietorship, Midwest Mechanical SystemsContracting, Inc., a Single Employer andAlter Egos, Respondent.
No. 92-6278.
United States Court of Appeals, Sixth Circuit.
Nov. 19, 1992.

Before KEITH and DAVID A. NELSON, Circuit Judges, and BAILEY BROWN, Senior Circuit Judge.


1
This Court having on May 22, 1990, entered its judgment enforcing in full the backpay provision of the Order of the National Labor Relations Board, the Board, on July 31, 1992, issued its Order fixing the amount of backpay due and having thereafter applied to this Court for summary entry of a supplemental judgment specifying the amount of backpay due:


2
IT IS HEREBY ORDERED AND ADJUDGED by the Court that Respondent, John Sawulski d/b/a Midwest Mechanical Systems, a sole proprietorship, Midwest Mechanical Systems Contracting, Inc., a single employer and alter egos, Farmington Hills, Michigan, its officers, agents, successors, and assigns, shall make whole the individuals named below, by paying them the backpay amounts listed below, with interest to be computed in the manner prescribed in  New Horizons for the Retarded, 283 NLRB 1173 (1987), minus tax withholdings required by Federal and state laws and by payment to the appropriate benefit funds the totals listed below:


3
                   Backpay      H & W     Pension     Totals
Larry Richardson  $11,522.04  $2,083.50  $1,368.05  $14,973.59
Michael Southall   64,028.08   8,225.10   5,802.10   78,055.28